Citation Nr: 0730942	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee, status post excision of osteochondroma, prior 
to December 1, 1992.

2.  Entitlement to an effective date prior to June 19, 2001, 
for an initial compensable evaluation and in excess of 10 
percent disabling thereafter for osteoarthritis of the left 
knee, status post excision of osteochondroma.

3.  Entitlement to service connection for a bilateral tibia 
disorder claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.

4.  Entitlement to service connection for a right knee 
disorder claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma. 

5.  Entitlement to service connection for a thoracolumbar 
disorder claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).

The issues of entitlement to service connection for a 
bilateral tibia disorder, a right knee disorder, and a 
thoracolumbar disorder, each claimed as secondary to the 
veteran's service connected left knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  On April 21, 1986, the RO received the veteran's original 
claim for service connection for residuals of a left knee 
injury; prior to that date, the record did not contain any 
statement from the veteran evidencing an intent to apply for 
VA benefits for residuals of a left knee injury.

2.  The evidence demonstrates that, prior to June 19, 2001, 
the veteran's service-connected osteoarthritis of the left 
knee, status post excision of osteochondroma, was 
asymptomatic.

3.  It was factually ascertainable on June 19, 2001, that the 
veteran's service-connected osteoarthritis of the left knee, 
status post excision of osteochondroma, was productive of 
osteoarthritis, tenderness to palpation, and moderate 
clicking during flexion and extension.  


CONCLUSIONS OF LAW

1.  An earlier effective date of April 21, 1986, is warranted 
for the grant of service connection for residuals of a left 
knee injury, identified as osteoarthritis of the left knee, 
status post excision of osteochondroma.  38 U.S.C.A. §§ 5101, 
5110 (West 2002; 38 C.F.R. § 3.400 (2006).

2.  The criteria for an initial compensable rating prior to 
June 19, 2001, for osteoarthritis of the left knee, status 
post excision of osteochondroma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5003, 5015, 5256-5263 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
disabling from June 19, 2001, for osteoarthritis of the left 
knee, status post excision of osteochondroma, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Codes 5003, 5015, 5256-5263 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an earlier effective date, 
prior to December 1, 1992, for the award of service 
connection and prior to June 21, 2001, for the assignment of 
a compensable evaluation for osteoarthritis of the left knee, 
status post excision of osteochondroma.  Specifically, he 
contends that he was rated as 10 percent service connected 
for symptomatic removal of semilunar cartilage under VA 
Diagnostic Code 5259 by the Physical Exam Board for 
Adjudication and that, upon separation from service, he was 
told that this meant that he was to receive 10 percent 
disability pay automatically from VA as soon as his severance 
pay had been exhausted.  Alternatively, the veteran claims 
that his original claim, filed in April 1986, was never 
adjudicated by VA; thus, an earlier effective date for 
service connection from April 1986 is warranted.  In 
addition, the veteran contends that a compensable evaluation 
of 10 percent disabling under Diagnostic Code 5259 is 
warranted from the original date of service connection and 
that a separate 10 percent evaluation for arthritis is 
warranted thereafter.  

Earlier Effective Dates

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim includes any communication or action that indicates an 
intent to apply for VA benefits and identifies the benefit 
sought.  Such communication can be from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris.  38 C.F.R. § 3.155.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  Id.  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157.

Service Connection

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, reflects that the narrative 
reason for separation was physical disability with severance 
pay under VA Codes 5299-5259, as analogous to removal of 
semilunar cartilage, symptomatic.  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 
38 C.F.R. §§ 4.20, 4.27.  

VA received the veteran's original claim for a left knee 
injury on April 21, 1986.  By letter date in May 1986, the RO 
asked the veteran to provide additional evidence in 
connection with his claim and notified him that his claim may 
be denied if his reply was not received within 60 days.  The 
veteran was further notified that his reply must be received 
within one year from the date of this letter; otherwise, if 
entitlement is established, benefits may not be paid prior to 
the date of its receipt.  Notwithstanding the notices 
contained in this letter, the veteran did not respond, the RO 
did not adjudicate this claim, and the veteran was not 
notified of the denial of service connection for a left knee 
disorder or of his appellate rights regarding the issue.  

Subsequent adjudication of this claim reflects that the 
veteran's request to reopen this claim was received by VA on 
December 1, 1992.  The veteran was requested to provide 
additional information in April 1993.  The veteran did not 
respond and this request to reopen the veteran's claim was 
not adjudicated.  

The veteran's second request to reopen his claim was received 
on June 19, 2001, VA outpatient treatment records were 
obtained, and the veteran was afforded a VA examination of 
his knee in November 2002.  Upon consideration of this 
evidence, by a January 2003 rating decision, service 
connection for osteoarthritis of the left knee, status post 
excision of osteochondroma, was granted with an evaluation of 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5015, effective from June 19, 2001.  

Thereafter, by an August 2003 rating decision, the RO 
determined that clear and unmistakable error had been 
committed and, inasmuch as there was no final decision with 
respect to the December 1, 1992, reopened claim, an earlier 
effective date from December 1, 1992, was assigned.  In this 
regard, it is noted that the veteran's service connected left 
knee was evaluated as zero percent disabling prior to June 
19, 2001, because there was no evidence of left knee 
complaints or treatment prior to this date.  

The pertinent issue in this case, then, is the status of the 
veteran's 1986 claim.  There is no indication that he was 
provided adequate notification that the claim for service 
connection for a left knee injury had been denied.  38 C.F.R. 
§ 19.25.  As such, the one-year period within which to 
initiate an appeal did not begin to run.  See Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).  Therefore, the Board concludes 
that the 1986 claim for service connection for a left knee 
injury remained open and pending.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.160 (c).  The medical evidence of record shows 
that the veteran was treated for left knee pain in service in 
1980 with subsequent removal of a left femur osteochondroma 
and additional infection and that he was discharged with 
severance pay for physical disability analogous to removal of 
semilunar cartilage, symptomatic.  Although competent medical 
evidence of current left knee disability was not received 
until November 2002, in determining the correct effective 
date, the date the evidence of entitlement is submitted to VA 
is irrelevant when an original claim for benefits is pending.  
McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

For these reasons, the Board concludes that an effective date 
of April 21, 1986, the date of receipt of the veteran's 
original claim, is warranted for the grant of service 
connection for osteoarthritis of the left knee, status post 
excision of osteochondroma.

The evidence does not show that the veteran filed a claim 
seeking service connection for a left knee injury within one 
year after his separation from service or at any time prior 
to April 21, 1986; therefore, an effective date prior to 
April 21, 1986, is not warranted.  38 C.F.R. 
§ 3.400(b)(2)(i).

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As noted above, by a January 2003 rating decision, service 
connection for osteoarthritis of the left knee, status post 
excision of osteochondroma, was granted with an evaluation of 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5015, effective from June 19, 2001.  This determination was 
based on consideration of the veteran's written 
communications, VA outpatient treatment records dated from 
October 2000 forward, and a November 2002 report of VA joints 
examination.  

Although the outpatient treatment records noted the veteran's 
history of left knee surgery, these records were silent with 
respect to current left knee symptoms.  Moreover, the 
veteran's December 1, 1992, request to reopen noted that he 
had received left knee treatment on one occasion, in April 
1986, since his discharge from active duty service 
approximately twelve years previously.  

However, the November 2002 report of VA joints examination 
reflects objective findings of standing with no apparent 
difficulty, stable heel and toe strike, no limp, a left knee 
scar which was faint, flesh colored, and well healed.  There 
was no redness, swelling, or warmth.  Examination of the left 
knee revealed tenderness to palpation along the lateral 
surface of the patellae and above the knee near the area of 
the scar.  There was moderate clicking palpated on either 
side of the left knee joint during flexion and extension.  
Range of left knee motion was zero degrees of extension and 
zero to 140 degrees of flexion without complaint of pain.  
There was no instability and sensation was intact.  X-ray 
examination revealed mild to moderate osteoarthritic changes.  
The diagnosis was mild to moderate osteoarthritis bilateral 
knees, more pronounced left knee, and status post reported 
left femur excision of osteochondroma with post operative 
left knee infection.  

Subsequent to the January 2003 rating decision, in August 
2003, the RO granted an earlier effective date of December 1, 
1992, for the grant of service connection and a schedular 
rating of zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5015, prior to June 19, 2001, because there 
was no evidence of left knee complaints or treatment prior to 
this date.  

A March 2006 report of VA examination reflects that, upon 
physical examination, there was no swelling, edema, effusion, 
instability, tenderness, weakness, redness, heat, abnormal 
movement, or guarding of movement.  There was a well healed 
old scar and McMurray's, Lachman, and drawer tests were 
negative.  The left knee was stable and range of motion 
testing revealed flexion from zero to 110 degrees without 
pain and with pain up to 130 degrees and zero degrees of 
extension.  

Under Diagnostic Code 5015, the veteran's left knee 
disability has been evaluated as analogous to benign new 
growths of the bones.  Benign new growths of the bones are to 
be rated as degenerative arthritis based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5015.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis or osteoarthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board notes that normal range of motion of a knee is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71a, Plate II.  The Board also notes that a General 
Counsel Opinion, VAOPGCPREC 9-2004, states that separate 
ratings may be assigned for limitation of flexion and 
extension of the same joint.

Diagnostic Code 5261 addresses limitation of extension of the 
leg and assigns a 50 percent rating for extension limited to 
45 degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.  The veteran's range of extension was to zero 
degrees without pain at his November 2002 and March 2006 VA 
examinations, meaning he had no limitation of extension in 
his left knee.  There is no competent evidence of left knee 
complaints or treatment prior to the November 2002 VA joints 
examination.  Therefore, with due consideration of DeLuca 
factors, application of Diagnostic Code 5261 does not result 
in a compensable rating at anytime during the appeal period.  

Diagnostic Code 5260, addressing limitation of flexion of the 
leg, assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  In November 2002, flexion was to 140 degrees 
without pain.  In March 2006 flexion was to 110 degrees 
without pain and to 130 degrees with pain.  There is no 
competent evidence of left knee complaints or treatment prior 
to the November 2002 VA joints examination.  Therefore, with 
due consideration of DeLuca factors, application of 
Diagnostic Code 5260 does not result in a compensable rating 
at anytime during the appeal period.  

Even though limitation of motion may be noncompensable, the 
veteran is entitled to a 10 percent rating under Diagnostic 
Code 5003 if (1) x-ray evidence shows that he has 
degenerative arthritis, and (2) limitation of motion can be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Knee X-rays taken in November 2002 show mild to moderate 
osteoarthritic changes.  This evidence is sufficient to 
establish that the veteran has degenerative arthritis.  
Additionally, the November 2002 VA examiner in noted 
tenderness and clicking on palpation and the March 2006 
examiner noted painful motion from 110 degrees to 130 degrees 
of flexion.  This evidence provides objective confirmation of 
limitation of motion.  As such, the current 10 percent rating 
appears to be appropriate effective from June 19, 2001.  In 
this regard, it is noted that the 10 percent schedular rating 
is effective from the date of receipt of the veteran's 
reopened claim for service connection rather than November 
20, 2002, the date of the VA joints examination as well as 
the date on which it was factually ascertainable that an 
increased rating for the veteran's left knee was warranted on 
the basis of osteoarthritic changes.  However, inasmuch as 
the June 19, 2001, request to reopen was regarded as the date 
of the veteran's original claim for service connection for 
rating purposes, with resolution of reasonable doubt in the 
veteran's favor, the effective date of June 19, 2001, for the 
assignment of a 10 percent rating for the veteran's left knee 
is appropriate.  The Court has held that depending on the 
"facts found" a rating may be a constant rating if a 
disability has been consistent in severity or a "staged" 
rating if the disability has fluctuated in severity.  McGrath 
v. Gober, 14 Vet. App. 28, 35 (2000).  A rating in excess of 
10 percent, however, is not for application at anytime during 
the appeal period for the reasons discussed above.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee.  However, because 
the evidence shows that the veteran does not have ankylosis 
of the knee, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula, an evaluation in excess of 10 percent under 
Diagnostic Codes 5256, 5257, 5258, or 5262 is not warranted 
at anytime during the appeal period.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
prior to June 19, 2001, or an evaluation in excess of 10 
percent disabling thereafter for osteoarthritis of the left 
knee, status post excision of osteochondroma.  

In this regard, it is noted that the veteran claims that his 
left knee disorder should be rated as 10 percent disabling 
from the effective date of service connection, April 21, 
1986, as determined above, under Diagnostic Code 5259 as 
determined by the Physical Exam Board for Adjudication (the 
service department) and that a separate rating for arthritis 
should be assigned based on adjudication by VA.  However, 
under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.

In the present case, the veteran's DD 214 reflects that the 
service department determined physical disability under 
Diagnostic Code 5299-5259 (a knee disability analogous to 
symptomatic removal of semilunar cartilage).  However, the 
veteran did not file a claim for service connection with VA 
until April 21, 1986, there is no competent medical evidence 
to suggest that his left knee was symptomatic prior to the 
November 2002 VA joints examination, and the veteran's 
December 1992 request to reopen includes his recollection 
that, during the twelve year period since his discharge from 
active duty service, he was treated for left complaints on 
one occasion in April 1986.  Consideration of the symptoms 
which supported the assignment of the 10 percent schedular 
rating to also grant a separate rating for a left knee 
disorder would constitute pyramiding and is not permissible.  
Competent medical evidence of increased impairment associated 
with the veteran's left knee disorder and arthritis so as to 
support separate schedular ratings is not shown at anytime 
during the appeal period.  

In this regard, it is noted that the veteran argues that he 
was rated as 10 percent service connected for symptomatic 
removal of semilunar cartilage under VA Diagnostic Code 5259 
by the Physical Exam Board for Adjudication and that, upon 
separation from service, he was told that this meant that he 
was to receive 10 percent disability pay automatically from 
VA as soon as his severance pay had been exhausted.  If such 
is the case, it amounts to misinformation and the contention 
fails as a matter of law.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Office of Personnel Management 
v. Richmond, 496 U.S. 414 (1990) [payment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits].

The Board does not find evidence that the veteran's service 
connected disability should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed his original claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, beyond that noted above.

The Board acknowledges the contentions of the appellant with 
respect to his claims for service connection and increased 
ratings; however, without any medical experience, the Board 
must find that his opinions have very limited probative value 
and are clearly outweighed by the medical evidence and facts 
cited above.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Duties to Notify and Assist

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in May 2002 and provided to 
the appellant prior to the January 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claim.

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for his left knee injury.  
There is no requirement for additional 38 U.S.C.A. § 5103(a) 
notice on a "downstream" issue, i.e., an increased rating 
or an earlier effective date after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  Therefore, the veteran has been 
provided adequate notice and, inasmuch as the effective date 
of service connection and schedular rating for these 
disorders was in accordance with pertinent regulations, there 
can be no possibility of prejudice.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in letters dated in August 2004 and September 2005.

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as a copy of 
his VA examination reports.  He has also submitted lay 
evidence in the form of his written communications and 
hearing testimony.  Thus, the evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claims decided herein.

In this regard, it is noted that the veteran's representative 
questioned the adequacy of the March 2006 VA examination 
report during the March 2007 Videoconference hearing.  
However, the VA examiner's findings are based upon careful 
review of the claims file and subsequent physical examination 
of the veteran.  The examination report provides a highly 
detailed opinion that explicitly addresses the VA examination 
request and provides reasoning to support his findings and 
diagnosis with respect to the severity of the veteran's left 
knee disorder.  The Board therefore finds this medical 
evidence highly probative of the issues addressed above.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims. 


ORDER

An effective date of April 21, 1986, for the grant of service 
connection for osteoarthritis of the left knee, status post 
excision of osteochondroma, is granted.

An effective date prior to June 19, 2001, for an initial 
compensable evaluation and in excess of 10 percent disabling 
thereafter for osteoarthritis of the left knee, status post 
excision of osteochondroma, is denied.


REMAND

The veteran asserts that his bilateral tibia disorder, a 
right knee disorder, and a thoracolumbar disorder are the 
result of his service-connected osteoarthritis of the left 
knee, status post excision of osteochondroma.  Specifically, 
the veteran has claimed that, as a result of favoring his 
left knee for over 25 years, he has developed secondary 
disability in the tibia of each leg, a right knee disorder, 
and a thoracolumbar disorder.  However, before addressing the 
merits of the claim, the Board finds that additional 
development is required.

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) proximately caused by, or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although a December 2004 statement from the veteran's VA 
physician includes the opinion that the veterans' right knee 
and low back has been morelikely than not aggravated by him 
favoring his left leg, it is noted that this conclusion is 
not based on a review of the veteran's claims file, to 
include is medical history.  An examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this regard, it is noted that the March 2006 VA 
examination includes the opinions that the veteran's right 
knee condition is not likely due to the excision of the 
osteochondroma of the left femur and that his minimal 
degenerative disease of the lumbosacral spine is less likely 
due to his arthralgia and excision of the osteochondroma of 
the left femur.  

However, competent medical evidence of record does not 
adequately address the question of whether the veteran's 
bilateral tibia, right knee, and/or thoracolumbar disorders 
were caused by or aggravated by his service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Prior to further 
adjudication of the claims, a VA examination is needed which 
addresses the likelihood of whether the veteran's service-
connected left knee has caused or aggravated his claimed 
nonservice-connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to identify the nature and 
etiology of his bilateral tibia, right 
knee, and thoracolumbar disorders.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide a diagnosis 
with respect to each of the veteran's 
claimed disorders as well as an opinion 
as to whether it is at least as likely as 
not that the diagnosed disabilities are 
caused by or are aggravated by (i.e., 
increased in disability by) his service-
connected left knee disorder.  If the 
examiner determines that any diagnosed 
disability of the tibia, right knee, or 
thoracolumbar spine is aggravated by the 
service-connected left knee, the examiner 
should indicate the extent of such 
aggravation.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should address any 
indication that the veteran's complaints 
are not in accord with objective 
findings.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


